Hill, J.
Except in cases specially provided for by statute, this court lias no jurisdiction to consider a writ of error until after final judgment in the court below. Accordingly, where a plea of res adjudicata was filed to a suit brought to recover the amount alleged to be due on a promissory note, and the plea was stricken on demurrer, and direct exceptions were taken to this court from the judgment striking the plea, the writ of error will be dismissed. Johnson v. Battle, 120 Ga. 649 (48 S. E. 128); McElroy v. State, 123 Ga. 546 (51 S. E. 596).

Writ of error dismissed.


All the Justices concur.